DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Each information disclosure statement (IDS), submitted on 6 December 2021 and 4 April 2022, has been considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 18 January 2022. As directed by the amendment: claims 23, 26, and 30 have been amended, claims 43-50 have been added. Thus claims 23-34 and 43-50 are presently pending in this application. Applicant’s amendments to the Claims have removed the claim interpretation previously set forth in the Non-Final Office Action mailed 16 August 2021, however, the amendments necessitated a new ground of rejection.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 18 January 2022, with respect to the rejection of claim 23 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, see below for more details.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites the limitation “wherein the fabric of the garment body includes an additional layer of the conductive elastic material, and wherein the additional layer is configured to be in contact with the skin of the wearer of the fabric.” Claim 23 recites “a fabric with a layer of woven or knit fibers of a conductive elastic material”. These two claim limitations in combination describe a fabric with two layers of conductive elastic material. There is no written description for the fabric having two layers of conductive elastic material. The examiner notes Fig 10 shows a multi layered fabric having a bottom layer 156, middle layer 154, and top layer 152. These layers are described in the specification in [0090]-[0092]. In these paragraphs the fabric as a whole is called “multi-layer elastic conductive fabric”. The bottom layer 156 is a conductive elastic fabric layer, the middle layer 154 may be an insulative fabric such as, but not limited to, a woven textile including insulative fibers, and the top layer 152 may include an elastic fabric such as, but not limited to spandex and Lycra. According to these sections of the specification there is written description for a multi-layer elastic conductive fabric having a layer of elastic material exposed to an ambient environment, and having a layer of conductive elastic material configured to be in contact with the skin of the wearer of the fabric.  There is not written description for two layers of conductive elastic material.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation “and wherein the processor is configured to receive the data, including environmental data from the environmental sensor, and combine the data to assess the condition of the wearer.“ It is unclear what data is being combined when “the data” as claimed already includes the environmental data from the environmental sensor. For the purpose of examination this limitation is being interpreted as “and wherein the processor is configured to combine the data for a plurality of biometric properties with environmental data from the environmental sensor to assess the condition of the wearer.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-25, 27-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 6,381,482 B1) in view of Longinotti-Buitoni (US 2018/0000367 A1), hereinafter Longinotti-Buitoni ‘367, Markel (US 2012/0136231 A1) and Leschinsky (US 2018/0028106 A1).
Regarding claim 23, Jayaraman et al. discloses a garment system (col 1 lines 16-18), comprising: a garment body (col 3 lines 5-9) configured to be worn on a body of a wearer, the garment body comprising a fabric with a layer of woven or knit (col 9 lines 4-6) fibers of a conductive elastic material (Fig 7, col 8 lines 54-61); a plurality of sensors distributed in the fabric (col 2 lines 58-59 “Sensors can be incorporated into the fabric”, col 5 lines 6-19 “The base fabric can be either a tubular woven or knitted fabric, or a two-dimensional woven or knitted fabric, into which the information infrastructure component is incorporated.” “The information infrastructure component can include […] sensors”), wherein the sensors are configured to collect data for a plurality of biometric properties of the wearer of the fabric (col 2 lines 36-41, col 4 lines 62-63 “The fabric can be provided with means in the form of sensors, or connectors for sensors to be worn on the body, for monitoring body physical signs or atmospheric exposure”); a processor (col 4 line 36) configured to receive the data from the sensors and configured to assess a plurality of vital signs of the wearer of the fabric using the received data (col 3 lines 17-19, “receiving and processing information concerning--but not limited to--a wearer of the garment” col 4 lines 33-39 “the sensor to provide information to the transmitter or processor”, col 6 lines 42-52 “one or more body vital signs”); an environmental sensor panel (a sensor to monitor environmental conditions, col 4 line 60-col 5 line 2) integrated in the layer of the woven or knit fibers (col 2 lines 58-59 “Sensors can be incorporated into the fabric”) to be exposed to an ambient environment surrounding the fabric (col 4 line 60-col 5 line 2 sensors for monitoring “chemical exposure levels for any desired chemicals, biological agent exposure levels for desired biological agents, atmospheric smoke levels, atmospheric oxygen levels, radiation exposure”, such a sensor would necessarily be exposed to an ambient environment surrounding the fabric), wherein the environmental sensor panel is configured to assess one or more environmental conditions of the ambient environment surrounding the fabric (col 4 line 60-col 5 line 2); wherein the processor is configured to assess a condition of the wearer of the fabric (col 2 lines 1-7 “The fabric can be provided with information collection and processing means, for monitoring one or more physical conditions of the wearer”, “allergic reactions”). However Jayaraman et al. is silent to the data being synchronized on a common clock, wherein the processor is configured to assess the condition of the wearer of the fabric based on the assessed environmental conditions in combination with the assessed plurality of vital signs of the wearer of the fabric; and wherein the processor is configured to assess exposure of the wearer to environmental conditions based on the condition of the wearer.
Longinotti-Buitoni ‘367 teaches sensor data being synchronized on a common clock (‘a master clock, and may coordinate the sample frequencies and/or synchronize the sensors’ [0070]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the sensor data of Jayaraman et al. to be synchronized on a common clock as taught by Longinotti-Buitoni ‘367 to accurately manage the sensor network of the garment [0070]. 
Markel teaches wherein the processor is configured to assess a condition of the wearer of the fabric (‘the health state of the subject’ [0167]) based on the assessed environmental conditions in combination with the assessed plurality of vital signs of the wearer of the fabric (‘health analysis may comprise analyzing signals associated with any of a variety of different types of sensors in combination’ [0076], ‘analyzing respiratory rate (from respiratory rate sensor 962) and body temperature (from body temperature sensor 961) in light of a particular context ascertained by analyzing sensor information from the impact sensor 982 and location information from the location sensor 991.’[0171]).  It would have been obvious to one of ordinary skill at the time of effective filing for the processor of Jayaraman et al. to be configured as taught by Markel to be able to identify when particular physiological signals are of concern with respect to the environmental signals which would “provide greater insight into the health state of the subject” [0167].
Leschinsky teaches wherein a processor (120 Fig 3, [0034]) is configured to assess exposure of the wearer to particulate matter (“allergy detection” [0009]) based on the condition of the wearer (Abstract, the physiological state of the user and environmental conditions are measured to detect allergic reaction). It would have been obvious to one of ordinary skill at the time of effective filing for the processor of Jayaraman et al. to be configured to assess exposure of the wearer to particulate matter based on the condition of the wearer as taught by Leschinsky to detect early symptoms of an allergic reaction and to allow the reaction to be treated quickly [0006].
Regarding claim 24, modified Jayaraman et al. teaches the garment system of claim 23. Jayaraman et al. further teaches wherein the processor is integrated in the fabric (col 4 lines 26-29 “the fabric of the present invention having a multi-functional information infrastructure integrated within the fabric for information collection, processing”).
Regarding claim 25, modified Jayaraman et al. teaches the garment system of claim 23. Jayaraman et al. further teaches wherein the fabric comprises at least one form-fitting layer configured to be worn on the body of the wearer (col 5 line 12 “a form-fitting component”).
Regarding claim 27, modified Jayaraman et al. teaches the garment system of claim 23. Jayaraman et al. further teaches wherein at least one of the sensors comprises a heart rate monitor (col 2 lines 1-5 “information collection and processing means, for monitoring […] heart rate”).
Regarding claim 28, modified Jayaraman et al. teaches the garment system of claim 23. Jayaraman et al. further teaches wherein at least one of the sensors comprises a respiration monitor (Abstract- “sensors for monitoring […] respiration rate”).  
Regarding claim 30, modified Jayaraman et al. teaches the garment system of claim 23.  Jayaraman et al. teaches a power supply configured to provide power to the at least one of the sensors and the processor (col 13 line 65-col 14 line 6). However, modified Jayaraman et al. fails to teach the power supply is a battery integrated in the fabric. 
Markel further discloses a battery (‘a power supply (e.g., a battery)’ [0047]) integrated in the fabric (‘e.g., a power supply integrated into the garment’), wherein the battery is configured to provide power to at least one of the sensors and the processor (‘The body temperature sensor 761 may be communicatively coupled to the central location 750 of the garment 701 (e.g., for communication and/or electrical power).’ [0072]).  It would have been obvious to one of ordinary skill at the time of effective filing for the power source of modified Jayaraman et al. to be integrated in the fabric to reduce the amount of components the wearer needs to attach, and to secure the power supply from accidental disconnection.  
Regarding claim 31, modified Jayaraman et al. teaches the garment system of claim 23. Jayaraman et al. further teaches wherein the environmental conditions assessed by the environmental sensor comprise one or more of the following: presence of an allergen, presence of energy emission, and presence of a chemical (col 4 line 65 monitoring “chemical exposure levels for any desired chemicals).  
Claims 26, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 6,381,482 B1) in view of Longinotti-Buitoni ‘367 (US 2018/0000367 A1), Markel (US 2012/0136231 A1), Leschinsky (US 2018/0028106 A1) and Bogdanovich et al. (US 9,566,033 B2).
Regarding claim 26, modified Jayaraman et al. teaches the garment system of claim 23. However, modified Jayaraman et al. fails to teach wherein the fabric of the garment body includes an additional layer of the conductive elastic material, and wherein the additional layer is configured to be in contact with the skin of the wearer of the fabric. 
Bogdanovich et al. teaches a fabric (150 Fig 10) of a garment body includes a layer (156 Fig 10) in addition to an outer layer (152 Fig 10), the additional layer being a conductive elastic material (Fig 10, Col 15 Lines 1-20, ‘The bottom layer 156 may comprise a rubberized conducive material, such as, but not limited to a metal rubber. A metal rubber may provide an ideal set of properties that may include elasticity and conductivity’) that is configured to be in contact with the skin of the wearer of the fabric (Col 15 lines 9-10 “When an individual is wearing the garment 50, the bottom layer 156 may exist adjacent the individual's skin.”, Fig 10). It would have been obvious to one of ordinary skill at the time of effective filing for the garment of modified Jayaraman et al. to include an additional layer of the conductive elastic material with the limitations as taught by Bogdanovich et al. to “show how an individual is positioned or is breathing” (Col 15 Lines 15-16) allowing the top, outer layer to be insulated from the bottom, inner layer to preserve the integrity of the sensor signals on each layer.
Regarding claim 45, modified Jayaraman et al. teaches the garment system of claim 23. Jayaraman et al. teaches a signal is passed from the sensors corresponding to the plurality of vital signs (Col 7 lines 59-63 “The ECC 25 can be used to monitor one or more body vital signs including heart rate, pulse rate and temperature through sensors on the body and for linking to a person status monitor (PSM).”, Col 9 lines 1-3 “precisely positioned yarns for carrying signals from the sensors to the PSM”). However, modified Jayaraman et al. is silent to wherein the processor is configured to receive a data packet from a current passed at a specific one of the plurality of sensors, the data packet corresponding to the plurality of vital signs.
Bogdanovich et al. teaches wherein the processor is configured to receive a data packet from a current passed at a specific one of the plurality of sensors, the data packet corresponding to a vital sign (Col 15 lines 47-57, “At each contact point/overlap, a detection unit 120 may exist that may create a data packet on the current being passed at that specific monitor. […] The detection units 120 may then send the information to either a processor on the garment 50 […] the processor 114 may output breathing information on an individual wearing the garment 50.”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the processor of modified Jayaraman et al. to be configured as taught by Bogdanovich et al. to allow more data to be passed to the processor.
Regarding claim 46, modified Jayaraman et al. teaches the garment system of claim 45. Bogdanovich et al. further teaches wherein the data packet includes a time at which the current is passed at the specific one of the plurality of sensors (Col 15 lines 47-57, “The data packet may include a time at which a current being passed at that specific monitor”), and wherein the processor is configured to assess at least one of the plurality of vital signs (Col 15 lines 47-57 “Using one or more algorithms, the processor 114 may output breathing information on an individual wearing the garment 50.”) according to a change in the time at which the current is passed at the specific one of the plurality of sensors (The time at which the current is passed correlates to the amount each conductive fiber of the material is stretched, breathing would be assessed based on changes in time at which the current is passed, Col 16 lines 5-14 “As the conductive fibers become thinner, the resistance along the conductive fibers increases. Because of the increased resistance, the transmission time of the electrical signal across the fabric increases. These transmission times may be recorded 1230 by detection units 120 placed within the garment 50. The material may be incorporated into the garment 50 so that all expansion of fibers is along a linear plane. The recordation of times may then be included in information packets sent 1240 to a processor for further analysis 1250.”).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 6,381,482 B1) in view of Longinotti-Buitoni ‘367 (US 2018/0000367 A1), Markel (US 2012/0136231 A1), Leschinsky (US 2018/0028106 A1), and Longinotti-Buitoni et al. (US 2015/0250420 A1), hereinafter Longinotti-Buitoni ‘420.
Regarding claim 29, modified Jayaraman et al. teaches the garment system of claim 23. However, modified Jayaraman et al. fails to disclose wherein at least one of the sensors comprises an inertial measurement unit.
Longinotti-Buitoni ‘420 teaches wherein at least one of the sensors comprises an inertial measurement unit (‘IMUs (inertial measurement units) may be used on the arms and legs’ ‘Also, an IMU2235 may be located on the back of the garment’ [0230]). It would have been obvious to one of ordinary skill at the time of effective filing to include an inertial measurement unit to detect limb motion and to detect the patient’s position. The motivation would be to provide more data to be analyzed which would allow a more accurate analysis of the user’s health.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 6,381,482 B1) in view of Longinotti-Buitoni ‘367 (US 2018/0000367 A1), Markel (US 2012/0136231 A1), Leschinsky (US 2018/0028106 A1), and Sonkusale et al. (US 2020/0355617 A1).
Regarding claim 32, modified Jayaraman et al. teaches the garment system of claim 23. However, modified Jayaraman et al. fails to disclose wherein the environmental sensor panel comprises a color changing panel, wherein the color changing panel is configured to change color in response to changes in one or more environmental conditions of the ambient environment surrounding the fabric.
Sonkusale et al. teaches an environmental sensor panel sewn into a garment [0014] that comprises a color changing panel (12 Fig 1), wherein the color changing panel is configured to change color in response to changes in one or more environmental conditions of the ambient environment surrounding the fabric ([0040] “change color in the presence of particular fluid-borne analytes”). It would have been obvious to one of ordinary skill at the time of effective filing for the environmental sensor panel of Jayaraman et al. to have the limitations as taught by Sonkusale et al. to provide a visual indication to the user of the presence of an analyte present in the environment.
Regarding claim 33, modified Jayaraman et al. teaches the garment system of claim 23. Jayaraman et al. teaches wherein the information concerning the wearer of the garment is processed by the integrated flexible infrastructure (Abstract). Sonkusale et al. teaches wherein a processor is configured to assess a color change in the color changing panel (“The image processor 16 detects this change and indicates the presence of the corresponding one or more analytes.”[0041]). It would have been obvious to one of ordinary skill at the time of effective filing for the processor of modified Jayaraman et al. to be configured to assess a color change in the color changing panel because it is information concerning the wearer.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 6,381,482 B1) in view of Longinotti-Buitoni ‘367 (US 2018/0000367 A1), Markel (US 2012/0136231 A1), Leschinsky (US 2018/0028106 A1), and Witten et al. (US 2011/0145969 A1).
Regarding claim 34, modified Jayaraman et al. teaches the garment system of claim 23. However, modified Jayaraman et al. fails to disclose further comprising an injector assembly coupled to a port in the fabric, wherein the port provides an opening to the skin of the wearer through the fabric, wherein the injector assembly comprises a chamber containing a fluid, and wherein the injector assembly is configured to penetrate the skin of the wearer of the fabric and inject the fluid from the chamber into the body of the wearer when the injection assembly is activated.
Witten et al. teaches an injector assembly (18, 20 Fig 3 ‘the device 18 may contain insulin and may administer the insulin’) coupled to a port (19 Fig 4, ‘an access port’ [0016]) in the fabric (12 Fig 4), wherein the port provides an opening to the skin of the wearer through the fabric [0017], wherein the injector assembly comprises a chamber containing a fluid (‘the device 18 may contain insulin’ [0017]), and wherein the injector assembly is configured to penetrate the skin of the wearer of the fabric (‘administer the insulin’… ‘through the connector 20, which may be a tube connected to an injection point (not shown) on the user 13’ [0017]) and inject the fluid from the chamber into the body of the wearer when the injection assembly is activated (‘administer the insulin, on an as-needed basis’ [0017]). It would have been obvious to one of ordinary skill at the time of effective filing to include an injector assembly and a port as taught by Witten et al. on the system of modified Jayaraman et al. to facilitate discreet and comfortable accommodation of an insulin pump for managing a medical condition and so that the “user is not viewed as a wearer of a unique medically-oriented garment when wearing the garment 12” [0019].
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 6,381,482 B1) in view of Longinotti-Buitoni ‘367 (US 2018/0000367 A1), Markel (US 2012/0136231 A1), Leschinsky (US 2018/0028106 A1), and Derchak et al. (US 2007/0177770 A1).
Regarding claim 43, modified Jayaraman et al. teaches the garment system of claim 23. Jayaraman et al. teaches the sensors can monitor blood oxygen levels (Col 4 line 64), however, Jayaraman et al. is silent to the type of sensor used to monitor the blood oxygen levels.
Derchak et al. teaches a sensor used to monitor blood oxygen levels is a pulse oximeter (“pulse oximeters can sense blood oxygen level” [0037]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the sensor of modified Jayaraman et al. to be a pulse oximeter as taught by Derchak et al. to provide sufficient structure to sense blood oxygen levels.   
Regarding claim 44, modified Jayaraman et al. teaches the garment system of claim 27. Jayaraman et al. teaches wherein the plurality of biometric properties includes a heart rate and a blood oxygen level of the wearer (Col 4 lines 62-64 “monitoring body physical signs […] such as heart rate of EKG, pulse, voice and temperature, blood oxygen levels”), however, Jayaraman et al. is silent to wherein at least one of the sensors comprises a pulse oximeter.
Derchak et al. teaches a sensor used to monitor blood oxygen levels is a pulse oximeter (“pulse oximeters can sense blood oxygen level” [0037]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the sensor of modified Jayaraman et al. to be a pulse oximeter as taught by Derchak et al. to provide sufficient structure to sense blood oxygen levels.   
Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich et al. (US 9,566,033 B2) in view of Derchak et al. (US 2007/0177770 A1) and Longinotti-Buitoni ’367 (US 2018/0000367 A1).
Regarding claim 47, Bogdanovich et al. discloses a garment system (50 Fig 2A), comprising: a garment body (52 Fig 2A) configured to be worn on a body of a wearer, the garment body comprising a fabric (150 Fig 10); a plurality of sensors (116, 130 Fig 2A) distributed in the fabric (Col 6 lines 62-64 “a stable platform for biometric sensors, GPS, and processors from which to operate”), wherein the plurality of sensors is configured to collect data for a plurality of biometric properties of the wearer of the fabric (Col 11 lines 25-29 “Using the respiration monitoring sites 116 placed at thoracic and abdominal areas, the garment 50 may allow for respirations, heart rate, and thoracic movement to be monitored along with relevant conjoined data.”) at least, in part, according to flexure of the fabric (Col 14 lines 3-6 “When inhalation and exhalation occur, the material stretches, expanding and contracting with body motion, i.e., thoracic expansion and contraction while breathing.”), and wherein the plurality of biometric properties includes a heart rate (Col 1 lines 49-51 “The system may be capable of monitoring multiple biometric responses including […] heart rate”) of the wearer; a processor (114 Fig 2B) configured to receive the data from the sensors (Col 8 lines 34-36 “In embodiments, the garment 50 may incorporate an onboard processor 114 allowing for the processing of all information acquired through the various sensors.”), the processor being configured to receive a data packet from a current passed at a specific one of the plurality of sensors (Col 15 lines 47-57, “At each contact point/overlap, a detection unit 120 may exist that may create a data packet on the current being passed at that specific monitor. […] The detection units 120 may then send the information to either a processor on the garment 50”), and the data packet including a time at which the current is passed at the specific one of the plurality of sensors (Col 15 lines 47-57, “The data packet may include a time at which a current being passed at that specific monitor”); and the processor configured to assess a plurality of vital signs of the wearer of the fabric using the received data packet (Col 15 lines 47-57 , “Using one or more algorithms, the processor 114 may output breathing information on an individual wearing the garment 50.”), the processor being configured to assess at least one of the plurality of vital signs according to a change in the time at which the current is passed at the specific one of the plurality of sensors (The time at which the current is passed correlates to the amount each conductive fiber of the material is stretched, breathing would be assessed based on changes in time at which the current is passed, Col 16 lines 5-14 “As the conductive fibers become thinner, the resistance along the conductive fibers increases. Because of the increased resistance, the transmission time of the electrical signal across the fabric increases. These transmission times may be recorded 1230 by detection units 120 placed within the garment 50. The material may be incorporated into the garment 50 so that all expansion of fibers is along a linear plane. The recordation of times may then be included in information packets sent 1240 to a processor for further analysis 1250.”), the processor configured to assess a condition of the wearer of the fabric based on the assessed plurality of vital signs of the wearer of the fabric (Col 12 lines 9-15 “The processor 114 may correlate the data with sample data that may represent a specific activity. This comparison may allow the garment 50 to tell […] how well the individual is doing (healthwise) during the activity.”).
Bogdanovich et al. is silent to wherein at least one of the plurality of sensors comprises a pulse oximeter, wherein the plurality of biometric properties includes a blood oxygen level of the wearer, the data being synchronized on a common clock.
Derchak et al. teaches a plurality of sensors wherein at least one comprises a pulse oximeter, wherein the plurality of biometric properties includes a blood oxygen level of the wearer ([0037] “wearable items can include diverse additional sensors for other physiological and/or non-physiological parameters of a monitored subject […] pulse oximeters can sense blood oxygen level”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the plurality of sensors of Bogdanovich et al. to include a pulse oximeter and the plurality of biometric properties to include a blood oxygen level of the wearer to allow the system to sense more information about the wearer, providing a more robust information system.
Longinotti-Buitoni ‘367 teaches sensor data being synchronized on a common clock (‘a master clock, and may coordinate the sample frequencies and/or synchronize the sensors’ [0070]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the sensor data of Jayaraman et al. to be synchronized on a common clock as taught by Longinotti-Buitoni ‘367 to accurately manage the sensor network of the garment [0070].
Regarding claim 48, modified Bogdanovich et al. teaches the garment system of claim 47. Bogdanovich et al. further teaches wherein the processor is integrated in the fabric (114 Fig 2B, Col 11 lines 1-2 “the garment 50 may comprise an integrated processor 114”).
Regarding claim 49, modified Bogdanovich et al. teaches the garment system of claim 47. Bogdanovich et al. further teaches further comprising a battery integrated in the fabric (132 Fig 4, Col 11 lines 41-42 “A commercial version of the garment 50 may utilize an integrated battery 132”), wherein the battery is configured to provide power to at least one of the sensors and the processor (Col 15 lines 16-20 “a current from a component of the garment 50 may provide a current that may be supplied to the bottom layer 156 and one or more RMS 116. In embodiments, the current supplying component may be battery 132.”).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich et al. (US 9,566,033 B2) in view of Derchak et al. (US 2007/0177770 A1), Longinotti-Buitoni ’367 (US 2018/0000367 A1) and Markel (US 2012/0136231 A1).
Regarding claim 50, modified Bogdanovich et al. teaches the garment system of claim 47. Bogdanovich et al. further teaches wherein the plurality of sensors includes an environmental sensor (GPS monitor 134, the GPS location is an environmental factor) configured to detect an environmental condition of the wearer (The GPS monitor detects the location of the wearer which is an environmental condition of the wearer); and wherein the processor is configured to receive the data, including environmental data from the environmental sensor, and combine the data (Col 19 lines 10-22 “Data may be procured 1220 via at least one of the processors 114 of the garment system 50, the respiratory monitor sub-system 110, the GPS monitor 134, and at least one of the plurality of accelerometers 130. […] The procured data may be analyzed 1240 via at least one of the processor 114 and the data analysis module. An algorithm may then be applied 1250 to the procured data via at least one of the processor 114 and the data analysis module in order to provide a processed output. The processed output may include biometric information associated with an individual wearing a garment 50.”). However, Bogdanovich et al. is silent to where the combination of the data with the environmental data is used to assess the condition of the wearer.
Markel teaches wherein the processor is configured to receive the data, including environmental data from the environmental sensor, and combine the data (‘health analysis may comprise analyzing signals associated with any of a variety of different types of sensors in combination’ [0076], ‘analyzing respiratory rate (from respiratory rate sensor 962) and body temperature (from body temperature sensor 961) in light of a particular context ascertained by analyzing sensor information from the impact sensor 982 and location information from the location sensor 991.’[0171]) to assess a condition of the wearer (‘the health state of the subject’ [0167]). It would have been obvious to one of ordinary skill at the time of effective filing for the processor of the garment system of Bogdanovich et al. to be configured with the limitations as taught by Markel to be able to identify when particular physiological signals are of concern with respect to the environmental signals which would “provide greater insight into the health state of the subject” [0167].
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/07/2022